DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 31, 2020, August 25, 2021, November 24, 2021 and March 17, 2021 has been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the main reason for indication of allowance is because, in the prior art of record, Jung (US 2022/0103672 A1) discloses a computing device (Figs. 1A-1B) comprising: a flexible display (400) having a first surface (111) and a second surface (121), the flexible display configured to bend along a bend axis (A; see figs. 1A and 1B)  effective to enable: a closed configuration (Fig. 2A) including a first fold along the bend axis (A), the closed configuration comprising the first surface positioned in parallel with and in near contact to the second surface (See fig. 2A); and an open configuration (See fig. 1A) including a second fold along the bend axis (A), the open configuration comprising the first surface positioned in parallel with and in a same plane as the second surface (See fig. 1A); an opening positioned at least partially in the flexible display (¶ 0046) and comprising: a first dimension substantially perpendicular to the bend axis; and a second dimension substantially parallel to the bend axis, the first dimension larger than the second dimension; and a camera (105) positioned eccentrically within the opening (¶ 0046).  Yoo (US 2021/0192984 A1) discloses a computing device (Figs. 1A and 1B) comprising: a flexible display having a first surface and a second surface (See first and second surfaces in figs. 1A and 1B), the flexible display configured to bend along a bend axis effective to enable: a closed configuration including a first fold along the bend axis, the closed configuration comprising the first surface positioned in parallel with and in near contact to the second surface (¶ 0067-0068); and an open configuration including a second fold along the bend axis, the open configuration comprising the first surface positioned in parallel with and in a same plane as the second surface (¶ 0067-0068).  Liu (CN 111739414) teaches the concept of sliding a flexible display in a manner that a hole in the flexible display would align with an image sensor in an electronic device (See fig. 1-2).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, that the opening is a non-circular opening comprising: a first dimension substantially perpendicular to the bend axis; and a second dimension substantially parallel to the bend axis, the first dimension larger than the second dimension; and that the camera is positioned eccentrically within the non-circular opening, the camera positioned at a first end of the first dimension when the flexible display is in the closed configuration and the camera positioned at a second end of the first dimension when the flexible display is in the open configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697May 10, 2022